Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-24 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Will et al. [US 20170169699]. 

As per claim 1, Will teaches:
A computer-implemented method for community emergency response, said method being implemented on a computer system having one or more processors programmed with computer program instructions to perform said method, (Abstract) said method comprising: 
configuring, a caller client device, to trigger a communication with respect to an emergency call made by a caller from said caller client device; receiving, by said computer system, said communication from said caller client device; ([0049] The personal emergency response system 100 is configured to interact with subscriber devices 110 worn or carried by subscribers 112. A subscriber device may be a handheld mobile cellular, personal communication service, or other wireless communications device. In a preferred embodiment, a single dedicated button on the subscriber device may be used to alert the personal emergency response system of the occurrence of an alarm event. The subscriber device may also have a plurality of buttons, with different buttons configured to trigger different alarm events. In some embodiments, the subscriber device is configured to automatically trigger an alarm event. For example, the subscriber device may trigger an alarm event upon the occurrence of a specified condition. In some embodiments, a subscriber device may be equipped with one or more sensors which may be configured to trigger alarm events.)
selecting, by said computer system, one or more responders from a plurality of responders based on one or more criteria, said plurality of responders being registered with said computer system; notifying, by said computer system, said one or more responders about said emergency call by sending an alert to one or more responder client devices associated with said one or more responders; ([0054] In the embodiment of the personal emergency response system 100 shown in FIG. 1, the response server 104 is configured to carry out one or more responses to an alarm event. In some embodiments, the alarm server 102 triggers the response server 104 to carry out responses to an alarm event. Those skilled in the art will appreciate that the alarm server 102 and the response server 104 may be configured to interact with one another via computer program functionalities)
establishing, by said computer system, a communication channel between said caller client device and a first responder client device, said first responder client device being one of said one or more responder client devices on which said one or more responders accept said alert; ([0120] The CERS may be used to establish a chat session between all monitors, either mobile or desktop-based. The mobile CERS app may include a chat session window, and a browser-based interface may be available for others to join the chat. Quick-response buttons may be displayed alongside the chat session window, so that a particular monitor may press a button for a quick response status (e.g. “I'll Go Look”, “I'm Unavailable”, “Escalate To 911”). If one of the buttons is pressed, the status is communicated to all the community monitors via the chat window. A responding monitor can notify the others what is seen at the site of the home where the alarm was triggered and/or escalate to local public safety if deemed necessary (e.g. if a community monitor determines that an ongoing break-in is occurring, the police 1021 may be contacted and a policeman 1015 may be dispatched via the normal dispatching means 1022 of the police)) and 
providing, through said communication channel, by said computer system, one or more information on a user interface presented on said caller client device and on said first responder client device during a communication session started after establishing said communication channel. ([0120] The CERS may be used to establish a chat session between all monitors, either mobile or desktop-based. The mobile CERS app may include a chat session window, and a browser-based interface may be available for others to join the chat. Quick-response buttons may be displayed alongside the chat session window, so that a particular monitor may press a button for a quick response status (e.g. “I'll Go Look”, “I'm Unavailable”, “Escalate To 911”). If one of the buttons is pressed, the status is communicated to all the community monitors via the chat window. A responding monitor can notify the others what is seen at the site of the home where the alarm was triggered and/or escalate to local public safety if deemed necessary (e.g. if a community monitor determines that an ongoing break-in is occurring, the police 1021 may be contacted and a policeman 1015 may be dispatched via the normal dispatching means 1022 of the police)).

As per claim 2, Will teaches:
The method of claim 1, wherein said emergency call is a call made to a public safety answering point. ([0084] FIG. 6 shows an isometric view of an exemplary subscriber device 110. The subscriber device is configured to interact with the personal emergency response system 100, for example. The subscriber device may alternatively or in addition to interact with other emergency response systems, for example, systems monitored by a central control center; systems requiring a subscription; systems operating without a subscription; systems monitored by a central monitoring station; systems enabling connections to family members, neighbors, or local emergency responders; and/or systems comprising a PSAP (public safety answering point) or more than one PSAPs. The subscriber device may, in some embodiments, be alternatively or in addition to the subscriber device described herein one or more of a fall alert button or an MPERS (mobile personal emergency response system). In different embodiments the subscriber device may be one or more of a personal mobile communications device, a mobile cellular device, a mobile PCS device, or other mobile transmitter.)

As per claim 3, Will teaches:
The method of claim 1, wherein said communication channel is established with a nearest client device automatically if said caller client device becomes inactive during said communication session, said nearest client device being a client device determined to be located nearest to said caller client device by said computer system during said communication session and is not moving at a speed beyond a predefined limit. ([0120] The CERS may be used to establish a chat session between all monitors, either mobile or desktop-based. The mobile CERS app may include a chat session window, and a browser-based interface may be available for others to join the chat. Quick-response buttons may be displayed alongside the chat session window, so that a particular monitor may press a button for a quick response status (e.g. “I'll Go Look”, “I'm Unavailable”, “Escalate To 911”). If one of the buttons is pressed, the status is communicated to all the community monitors via the chat window. A responding monitor can notify the others what is seen at the site of the home where the alarm was triggered and/or escalate to local public safety if deemed necessary (e.g. if a community monitor determines that an ongoing break-in is occurring, the police 1021 may be contacted and a policeman 1015 may be dispatched via the normal dispatching means 1022 of the police)).

As per claim 4, Will teaches:
The method of claim 1, wherein said one or more criteria comprise suitability of said one or more responders based on declarations provided by said one or more responders, availability of said one or more responders in a geofenced region, a language preference, a traffic condition between a location of said one or more responder client devices and said caller client device. ([0120] The CERS may be used to establish a chat session between all monitors, either mobile or desktop-based. The mobile CERS app may include a chat session window, and a browser-based interface may be available for others to join the chat. Quick-response buttons may be displayed alongside the chat session window, so that a particular monitor may press a button for a quick response status (e.g. “I'll Go Look”, “I'm Unavailable”, “Escalate To 911”). If one of the buttons is pressed, the status is communicated to all the community monitors via the chat window. A responding monitor can notify the others what is seen at the site of the home where the alarm was triggered and/or escalate to local public safety if deemed necessary (e.g. if a community monitor determines that an ongoing break-in is occurring, the police 1021 may be contacted and a policeman 1015 may be dispatched via the normal dispatching means 1022 of the police)).

As per claim 5, Will teaches:
The method of claim 1, wherein said plurality of responders are ranked by said computer system based on said one or more criteria to select said one or more responders. ([0120] The CERS may be used to establish a chat session between all monitors, either mobile or desktop-based. The mobile CERS app may include a chat session window, and a browser-based interface may be available for others to join the chat. Quick-response buttons may be displayed alongside the chat session window, so that a particular monitor may press a button for a quick response status (e.g. “I'll Go Look”, “I'm Unavailable”, “Escalate To 911”). If one of the buttons is pressed, the status is communicated to all the community monitors via the chat window. A responding monitor can notify the others what is seen at the site of the home where the alarm was triggered and/or escalate to local public safety if deemed necessary (e.g. if a community monitor determines that an ongoing break-in is occurring, the police 1021 may be contacted and a policeman 1015 may be dispatched via the normal dispatching means 1022 of the police)).

As per claim 6, Will teaches:
The method of claim 1, wherein said user interface enables said caller to input additional caller information during said communication session. ([0120] The CERS may be used to establish a chat session between all monitors, either mobile or desktop-based. The mobile CERS app may include a chat session window, and a browser-based interface may be available for others to join the chat. Quick-response buttons may be displayed alongside the chat session window, so that a particular monitor may press a button for a quick response status (e.g. “I'll Go Look”, “I'm Unavailable”, “Escalate To 911”). If one of the buttons is pressed, the status is communicated to all the community monitors via the chat window. A responding monitor can notify the others what is seen at the site of the home where the alarm was triggered and/or escalate to local public safety if deemed necessary (e.g. if a community monitor determines that an ongoing break-in is occurring, the police 1021 may be contacted and a policeman 1015 may be dispatched via the normal dispatching means 1022 of the police)).

As per claim 7, Will teaches:
The method of claim 1, wherein said one or more information presented on said user interface comprises real time update on a location of said first responder client device, direction to reach said caller client device and a chat bridge and information on availability and location of nearby one or more emergency aid apparatus. ([0120] The CERS may be used to establish a chat session between all monitors, either mobile or desktop-based. The mobile CERS app may include a chat session window, and a browser-based interface may be available for others to join the chat. Quick-response buttons may be displayed alongside the chat session window, so that a particular monitor may press a button for a quick response status (e.g. “I'll Go Look”, “I'm Unavailable”, “Escalate To 911”). If one of the buttons is pressed, the status is communicated to all the community monitors via the chat window. A responding monitor can notify the others what is seen at the site of the home where the alarm was triggered and/or escalate to local public safety if deemed necessary (e.g. if a community monitor determines that an ongoing break-in is occurring, the police 1021 may be contacted and a policeman 1015 may be dispatched via the normal dispatching means 1022 of the police)).

As per claim 8, Will teaches:
The method of claim 1, wherein said computer system ties said communication received from said caller client device as a group call with said communication received from one or more neighboring caller client devices if said communication received from said one or more neighboring caller client device are received during said communication session, said one or more neighboring caller client devices being client devices determined to be located by said computer system within a specific distance from said caller client device. ([0118] In some embodiments, community monitors are enrolled in groups of responders. The groups may be configured and stored at the CERS by community members. Certain community monitors may be designated as first-responders who will leave their own homes to walk or drive to a house at which an event is occurring. The mobile CERS app may facilitate communication among the different responders. For example, community monitor 1003 and community monitor 1006 may be members of a responding group that is pre-configured at the CERS server via a web-based dashboard. A third community monitor may also be a part of the responding group, but is not picture in FIG. 10 because the third community monitor may be on vacation or otherwise unavailable.)

As per claim 9, Will teaches:
The method of claim 1, wherein said caller client device and said first responder client device are configured to give an audio and/or visual alert when said first responder client device comes within a specific radius of said caller client device. ([0091] The subscriber device 110 may also include one or more microphones, such as the microphone 724. Microphones may be included in the user interface module or the audio module of the subscriber device. A microphone in the subscriber device may facilitate user interaction with the device and/or transmit the speech of the user to the two-way communications initiated in response to the alert button press. Further, the subscriber device may be configured so that, in an alternative to the user pressing the alert button, the user may voice a command to the subscriber device. For example, the subscriber device may be further enabled with voice recognition (in the audio module, e.g.) whereby the user may shout “Help!” which, when detected by the subscriber device via a microphone of the subscriber device, causes the subscriber device to initiate the one or more transmissions to the automated personal emergency response system. In different modes, the plurality of speakers and/or plurality of microphones may be combined with digital signal processing techniques to, for example, assist with shaping the audio stream and/or detection of speech by the user which might include performing noise reduction, removing background noise, detecting ambient noise, or performing other functions which may better be realized via a plurality of microphones and/or speakers in the subscriber device. This could even include estimating a distance and direction of the user of the subscriber device from the subscriber device itself, which information could be transmitted via the two-way communications and enable parties to the teleconference and/or emergency responders to know the location of the user relative to the subscriber device.)

As per claim 10, Will teaches:
The method of claim 2, wherein said caller client device is further configured to broadcast said communication if a network that connects said caller client device to said computer system or to said public safety answering point is not available for said caller client device when said emergency call is made from said caller client device. ([0084] FIG. 6 shows an isometric view of an exemplary subscriber device 110. The subscriber device is configured to interact with the personal emergency response system 100, for example. The subscriber device may alternatively or in addition to interact with other emergency response systems, for example, systems monitored by a central control center; systems requiring a subscription; systems operating without a subscription; systems monitored by a central monitoring station; systems enabling connections to family members, neighbors, or local emergency responders; and/or systems comprising a PSAP (public safety answering point) or more than one PSAPs. The subscriber device may, in some embodiments, be alternatively or in addition to the subscriber device described herein one or more of a fall alert button or an MPERS (mobile personal emergency response system). In different embodiments the subscriber device may be one or more of a personal mobile communications device, a mobile cellular device, a mobile PCS device, or other mobile transmitter.)

As per claim 11, Will teaches:
The method of claim 1, wherein said computer system and said first responder client device are configured to access and control a home automation system linked to said caller during said communication session. ([0106] The subscriber device 110 may be configured to control home automation devices 818 and/or perform various home automation tasks in response to selection via the menu 810 of the user interface and manipulation by the user of the four-way joystick 716. For example, the device may be commanded to “Open Front Door” at 8182, “Turn On Light” at 8184, and/or perform other customized home automation tasks at 8186. Home automation tasks may be performed and home automation devices may be controlled with the user interface module 710 and/or the communications module 760 and including techniques and/or operations disclosed elsewhere herein in relation to FIG. 7 inter alia.)

As per claim 12, Will teaches:
The method of claim 2, wherein said public safety answering point is configured to trigger said communication to said computer system when a wait time for said emergency call exceeds a predefined time period and/or when said caller client device is found to be located at a predefined remote area. ([0138] A text field is at 1706, where the user can contribute to discussion occurring in the chat window. As was disclosed previously with respect to FIG. 10, the community monitor, homeowner, and other parties can confer in real-time via the chat window. If the homeowner is not home, for example, the homeowner may post to the chat window that he or she is unable to check on the alarm. At 1707, a button may be pressed by users who receive the notification to quickly post that they are unavailable to assist. If all users post that they are unavailable, or nobody responds in a pre-defined amount of time, the system may automatically escalate the alert to other community members, a private security service, or public safety as programmed in the CERS. At 1708, a button may be pressed which automatically notifies 911. An entry for the residence and/or the community is present in the PSAP system so that the public safety agency receiving the 911 call will immediately and accurately know the identity or street address of the location, as shown in the PSAP database, about which the person is alerting public safety through pressing the button. A benefit is therefore provided over the E911 system. In E911, the agency receiving a 911 call also receives an indication of location of a wireless caller that is derived from positioning equipment (cell phone, e.g.) of the caller, which requires additional time to ascertain (through triangulation and/or GPS or other means of determining location of a cell phone) and/or may be less accurate (for example, should the caller be using a cell phone to call 911 while standing across the street from the home where an emergency is occurring, or if a homeowner on vacation in another state calls 911 in response to receiving notification from an alarm system installed at the home)).

Claims 13-24 are the system claims corresponding to method claims 1-12 respectively, and rejected under the same rational set forth in connection with the rejection of the above claims.

Conclusion 
The prior art made of record and not relied upon is considered relevant to applicant's specification: Maltezos, Evangelos, et al. "Public safety in smart cities under the edge computing concept." 2021 IEEE International Mediterranean Conference on Communications and Networking (MeditCom). IEEE, 2021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571) 272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641